     Case 1:16-cv-06496-LAK-GWG Document 337 Filed 12/19/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD DENNIS, et al.,

                      Plaintiffs

         -against-                                 16 Civ. 6496 (LAK) (GWG)

 JPMORGAN CHASE & CO, et al.,

                      Defendants.


                                       1t3JD tiM«f,)] ORDER
               Upon the motion for Lewis J. Liman for leave to withdraw as counsel for

Defendants HSBC Holdings plc and HSBC Bank Australia Limited, IT IS HEREBY

ORDERED:

               The motion is granted.

               SO ORDERED.

Dated:   W~      1,,-()) 7.,,()   l1

                                                      ~"· _U ited   ates District Judge

                                                     lt United abrielW G
                                                               States . ~renstein
                                                     t   Southern Dis~~g~sftNrate Judge
                                                                              ewYorl( ..
